Citation Nr: 1548136	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  12-05 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder (claimed as paralyzed hands).

2.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & J.C.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In an October 2014 decision, the Board remanded the Veteran's claim for entitlement to service connection for diabetes mellitus, type 2, and denied his claim for a bilateral hand disorder.  The Veteran subsequently appealed the denial of his bilateral hand disorder to the United States Court of Appeals for Veterans Claims (Court).  The Secretary of Veterans Affairs (Secretary) and the Veteran, through his attorney, filed a joint motion to remand (JMR) in August 2015 that partially vacated the Board's decision and remanded the claim back to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral hand disorder and diabetes mellitus, type 2.

In August 2015, the Court found that the Board failed to obtain VA treatment records pertaining to the Veteran's claimed hand disorder.  As noted in the JMR, the Veteran testified during his November 2013 hearing that he received treatment at a VA Medical Center (VAMC) for carpal tunnel syndrome, including surgery.  On remand, these records should be obtained and associated with the claims file. 

Regarding the Veteran's claim for service connection for diabetes mellitus, type 2, the Board notes that the Veteran has not claimed in-country service in Vietnam; he asserts his exposure to herbicides occurred on the U.S.S. Ticonderoga.  Records indicate that the Veteran served aboard the U.S.S. Ticonderoga in the official waters of the Republic of Vietnam in April 1971, May 1971, June 1972, and July 1972.  

In the February 2012 statement of the case, the RO indicated that the claim was denied on the basis that the Veteran's acknowledged presence aboard the U.S.S. Ticonderoga in the official waters of Vietnam did not constitute service in Vietnam for purposes of the presumption of herbicide exposure.

In Gray v. McDonald, 27 Vet. App. 313 (2015), the United States Court of Appeals for Veterans' Claims (Court) held that the manner in which VA defined inland waterways was irrational and inconsistent with the regulatory purpose of the provisions governing the presumption of exposure to herbicide agents for Vietnam Veterans. 

The Veterans Benefits Administration (VBA) is currently in the process of updating its criteria for determining which coastal areas should be considered as having been exposed to herbicides such that the presumption of exposure would apply.  VBA is also in the process of updating the ship registry to be consistent with this guidance.  The Veteran's claim is directly impacted by these developments and any changes to the VBA criteria and adjudication procedures are reasonably likely to affect the outcome of this appeal. 

Accordingly, the Board finds that a Remand is warranted to allow reconsideration of the appeal by VBA in light of the amended criteria and adjudication procedures.

Accordingly, the case is REMANDED for the following actions:

1.   Obtain and associate with the claims file all updated treatment records.  Specifically, obtain all treatment records from VAMC St. Cloud, to include carpal tunnel surgery reports.

2.  Review the Veteran's diabetes mellitus, type 2, claim in light of the Court's decision in Gray and any additional guidance that is issued regarding VA's definition of inland waterways as it pertains to the location of the U.S.S. Ticonderoga in April 1971, May 1971, June 1972, and July 1972.  

3.  After accomplishing any additional development deemed necessary, readjudicate the claims.  The diabetes claim should be readjudicated in light of the updated VBA criteria and adjudication procedures governing claims of herbicide exposure in bodies of water along the coast of Vietnam. 

4.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response. 

5.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




